Citation Nr: 0215756	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  The veteran died on November [redacted], 1987.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a September 1998 decision that found new and 
material evidence had been submitted to reopen the claim and 
remanded the claim for development of the evidence.  That 
development has been completed and this claim is again before 
the Board.


REMAND

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumption period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1) (2002). 

For a claimant to fall initially within the purview of § 
3.311 for purposes of receiving assistance under it, it must 
satisfy four criteria: (1) The presence of a radiogenic 
disease must be "established"; (2) the person to whom the 
regulation is to apply must have had "service"; (3) the 
radiogenic disease must not have been one covered as 
presumptively service connected under §§ 3.307 and 3.309 
(otherwise the claimant would be entitled to presumptive 
service connection) and must have been manifested within the 
applicable presumption period under § 3.311(b)(5); and (4) 
the claimant must "contend" that the radiogenic disease was 
the result of exposure to ionizing radiation in service.  See 
50 Fed. Reg. at 15,851 ("if these minimum criteria are met, 
further consideration of the claim under proposed § 3.311b 
will be accorded").

When these four § 3.311(a)(1) criteria are satisfied, as they 
were in the instant case, VA has the obligation under Public 
Law 98-542 and the regulation to make an "assessment" of the 
radiation-exposure dose experienced by the veteran in service 
and then, dependent upon the result of that assessment, a 
further obligation to fulfill other developmental, procedural 
steps.  The RO has referred the claim to the Defense Threat 
Reduction Agency in order to obtain information as to the 
veteran's location while serving in the occupation of Japan, 
but has not obtained a radiation dose estimate.

Accordingly, the claim must be REMANDED for the following:

1.  The RO should develop the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death pursuant to the provisions of 
38 C.F.R. § 3.311, beginning with a 
request from the Defense Threat Reduction 
Agency for dose data relating to the 
veteran's in-service exposure to 
radiation while serving in the occupation 
of Japan.  This information should then 
be forwarded to VA's Under Secretary for 
Health, for preparation of a dose 
estimate and such other opinion as may be 
appropriate under 38 C.F.R. § 3.311.  

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).





